
	
		I
		111th CONGRESS
		2d Session
		H. R. 6362
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mrs. McCarthy of New
			 York introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to improve school safety.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Schools Against Violence in
			 Education Act or the SAVE Act.
		2.FindingsCongress finds the following:
			(1)The Secretary of
			 Education reports that from 2003 to 2009 there have never been more than 47
			 schools in the entire Nation reported annually as persistently
			 dangerous.
			(2)The Office of the
			 New York State Comptroller’s May 2006 report found that at schools sampled for
			 this report more than 80 percent of the documented incidents were not reported
			 to the State, and in a number of instances the most serious types of incidents,
			 such as sexual offenses and incidents involving the use of a weapon, were
			 unreported.
			(3)In December 2009,
			 the National Center for Education Statistics and the Bureau of Justice
			 Statistics released a joint report that contains the most recent data, based on
			 self-reported information and surveys, available on crime and student safety,
			 titled Indicators of School Crime and Safety: 2009 (the
			 Indicators report).
			(4)According to the
			 Indicators report, in the 2007–2008 school year, there were an
			 estimated 55,700,000 students in pre-kindergarten through grade 12. The report
			 shows that among youth ages 5 to 18, there were 43 school-associated violent
			 deaths from July 1, 2007, through June 30, 2008. In 2007, among students ages
			 12 to 18, there were about 1.5 million victims of nonfatal crimes at school,
			 including 826,800 thefts and 684,100 violent crimes (simple assault and serious
			 violent crime).
			(5)In 2007, 10
			 percent of male students in grade 9 through grade 12 reported being threatened
			 or injured with a weapon on school property in the past year, compared to 5
			 percent of female students.
			(6)The
			 Indicators report states that in 2007, 5 percent of students
			 ages 12 to 18 reported that they had been afraid of attack at school.
			(7)The
			 Indicators report states in 2007, 32 percent of students ages 12
			 to 18 reported having been bullied in schools during the school year.
			(8)The National
			 Incident-Based Reporting System (NIBRS) was developed by the Federal Bureau of
			 Investigation as part of the Uniform Crime Reporting (UCR) Program. NIBRS
			 currently collects data on all reported incidents of crime, including crime
			 occurring at school.
			(9)Accurate data is
			 important to meet the educational goal of safe climate for academic
			 achievement. Accurate data enables administrators to assess the impact of
			 programs that have been implemented to promote school safety and to assess
			 whether additional efforts are needed.
			(10)Students involved
			 in bullying are at a significant risk of experiencing a wide spectrum of
			 psychosomatic symptoms, running away from home, alcohol and drug abuse,
			 absenteeism and, above all, self-inflicted, accidental or perpetrated
			 injuries.
			(11)Unlike
			 traditional forms of bullying, youth who are the targets of cyberbullying at
			 school are at greater risk for depression than are the youth who bully them,
			 according to a survey conducted by researchers at the National Institutes of
			 Health.
			4.School safety
			 choice option
			(a)In
			 generalSection 9532 of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 7912) is amended to read as follows:
				
					9532.Safe school
				climate
						(a)State policies
				and Report
							(1)In
				generalAs a condition of receiving funds under part A of title
				I, a State shall—
								(A)establish and
				implement—
									(i)a
				statewide policy requiring that—
										(I)a student
				described in
				paragraph (2) be allowed to attend a
				public elementary school or secondary school (including a public charter
				school) within a local educational agency under the jurisdiction of the State
				that has a safe climate for academic achievement; and
										(II)determinations with respect to which public
				elementary schools and secondary schools in the State do not have a safe
				climate for academic achievement are made in accordance with
				subsection (b); and
										(ii)a
				statewide policy with respect to offenders described in
				paragraph (3); and
									(B)report to the
				Secretary, on an annual basis—
									(i)the number of
				schools determined by the State to not have a safe climate for academic
				achievement;
									(ii)the number of
				students who have transferred from such schools; and
									(iii)the number of
				offenders who have been removed from school pursuant to this section.
									(2)Description of
				studentA student described in this paragraph is a
				student—
								(A)who is attending a
				public elementary school or secondary school that does not have a safe climate
				for academic achievement, as determined by the State in accordance with
				subsection (b); or
								(B)who becomes a
				victim of a violent criminal offense, as determined by State law—
									(i)while in or on the
				grounds of a public elementary school or secondary school that the student
				attends;
									(ii)at a school event
				or activity under the control and supervision of such school; or
									(iii)on a school bus
				under the control and supervision of such school.
									(3)Policies with
				respect to offendersA State
				policy with respect to offenders shall—
								(A)permit a public
				elementary or secondary school in which a violent criminal offense described in
				paragraph (2)(B) occurs or, in a
				case in which such offense did not occur in or on school grounds, a public
				elementary school or secondary school that had control and supervision over the
				event or activity or on the school bus where such offense occurred, to provide
				appropriate counseling and educational services to the offender of the offense
				in an alternative setting if removal of the offender from the school is
				determined to be appropriate by the school; and
								(B)require that a
				school described in
				subparagraph (A) that knows that an
				offender of a violent criminal offense described in
				paragraph (2)(B) is returning to
				the school notify, as soon as practicable prior to the offender’s return to the
				school, the parents of each victim of the offense committed by the offender
				that the offender is returning to the school.
								(b)Determinations
				of safe climate
							(1)In
				generalA State policy with
				respect to determining which public elementary schools and secondary schools in
				the State do not have a safe climate for academic achievement shall require
				that—
								(A)a State make such
				determinations—
									(i)by
				consulting with—
										(I)a representative
				sample of local educational agencies, parent groups, and local law enforcement
				agencies; or
										(II)other experts in
				the area of school safety;
										(ii)based, at a
				minimum, on school crime statistics and data—
										(I)collected by the
				State pursuant to section 4141 and under
				subsection (c) of this section;
				and
										(II)made available by
				the Federal Bureau of Investigation pursuant to
				subsection (d); and
										(iii)in time to permit a local educational
				agency to allow a student enrolled in a school that does not have a safe
				climate for academic achievement to instead enroll, at least 45 days before the
				start of the school year, at a school with a safe climate for academic
				achievement;
									(B)after making
				determinations in accordance with
				subparagraph (A), the State
				shall—
									(i)notify each local educational agency in the State serving schools that are
				determined to not have a safe climate for academic achievement of such schools;
				and
									(ii)require that
				within a week of receiving notice under
				clause (i), a local educational
				agency shall provide to the parent of each student enrolled in each such
				school, a notice of the determination with respect to the school that meets the
				requirements of
				paragraph (2); and
									(C)a school
				determined under this paragraph to not have a safe climate for academic
				achievement develop, in consultation with parents, students, school employees,
				local law enforcement, representatives of local public health and mental health
				agencies, and experts in school safety, an intervention plan to create a safer
				school environment that is based on an analysis of the data and school crime
				statistics with respect to such school—
									(i)collected by the
				State under section 4141 and subsection (c) of this section; and
									(ii)made available by
				the Federal Bureau of Investigation pursuant to
				subsection (d).
									(2)Form of
				noticeA notice to a parent
				under
				paragraph (1)(B)(ii)
				shall—
								(A)describe the
				determination with respect to the school in which the child of the parent is
				enrolled and explain that, by reason of the determination and pursuant to
				subsection (a)(1)(A)(i), the child may
				attend a school that has a safe climate for academic achievement within the
				local educational agency; and
								(B)be written in an
				understandable and uniform format and, to the extent practicable, in a language
				that the parent can understand.
								(c)Collection of
				relevant information and school crime statistics
							(1)In
				generalAs a condition of
				receiving funds under part A of title I, a State shall—
								(A)collect the data
				described in
				paragraph (2) for use in
				determinations of whether a school has a safe climate for academic achievement
				for purposes of
				subsection (a)(1)(A)(i); and
								(B)not later than 1
				year after the first time information is collected under subparagraph (A) and
				annually thereafter—
									(i)prepare, publish,
				and distribute, in a timely manner and through appropriate publications,
				mailings, or the Internet, to all students enrolled in a public elementary
				school or secondary school in the State, the families of such students, and
				school staff, an annual report containing, at a minimum, the school crime
				statistics collected under
				paragraph (2)(G); and
									(ii)submit to the
				Secretary such statistics.
									(2)Description of
				dataThe data described in this paragraph
				include—
								(A)truancy rates with
				respect to each public elementary school and secondary school in the
				State;
								(B)the frequency,
				seriousness, and incidence of bullying, cyberbullying, violence, and
				drug-related offenses, at—
									(i)any event or
				activity under the control and supervision of an public elementary school or
				secondary school in the State; or
									(ii)on school buses
				under the control and supervision of any such school or the State;
									(C)suspension rates
				for 1 day or more, including in-school suspensions, and expulsion rates,
				desegregated by the categories described in section 1111(b)(3)(C)(viii), with
				respect to each elementary school and secondary school in the State;
								(D)the types of
				violence prevention curricula, programs, and services provided by the chief
				executive officer, the State educational agency, and local educational
				agencies, in the State;
								(E)the incidence and
				prevalence, age of onset, perception of health risk, and perception of social
				disapproval of drug use and violence by youth in each public elementary school
				and secondary school in the State and community served by each such
				school;
								(F)the existence and implementation of
				emergency preparedness plans in each elementary school and secondary school in
				the State; and
								(G)the school crime statistics described in
				paragraph (3) with respect to each
				public elementary school and secondary school in the State.
								(3)School crime
				statisticsThe school crime statistics described in this
				paragraph include statistics concerning the occurrence of any criminal offenses
				reported to local police agencies that have occurred at a school, on school
				grounds, or at school-sponsored activities during the most recent calendar year
				and the 2 preceding calendar years, including—
								(A)murder;
								(B)sex offenses,
				forcible or nonforcible;
								(C)robbery;
								(D)aggravated
				assault;
								(E)burglary;
								(F)manslaughter;
								(G)arson; and
								(H)crimes for which a
				person has been arrested or referred for disciplinary action, including for
				liquor law violations, drug-related violations, or weapons possession.
								(4)Data collection
				requirementsData collected by a State under
				paragraph (1) shall be based on
				information that—
								(A)is verifiable and
				reported—
									(i)in
				a consistent and uniform manner; and
									(ii)in a manner
				consistent with the guidance provided under
				subsection (g); and
									(B)allows for
				State-by-State comparison and the evaluation described in
				subsection (i).
								(5)Secretarial
				DutiesThe Secretary shall—
								(A)review the school
				crime statistics submitted under
				paragraph
				(1)(B)(ii);
								(B)report to Congress
				on the school crime statistics; and
								(C)make such
				information publicly available.
								(6)Identification
				of individualsThe school crime statistics collected and
				published under
				paragraph (1) may not identify victims
				of crimes or persons accused of crimes.
							(7)Inadmissibility
				of EvidenceNotwithstanding any other provision of law, evidence
				regarding compliance or noncompliance with this subsection shall not be
				admissible as evidence in any proceeding of any court, agency, board, or other
				entity, except with respect to an action to enforce this subsection.
							(d)FBI
				information
							(1)Report on
				indicators of school crime and safetyThe Secretary shall request
				the Director of the Federal Bureau of Investigation to make available for
				inclusion in the annual report on Indicators of School Crime and Safety,
				produced jointly by the National Center for Education Statistics and the Bureau
				of Justice Statistics of the Department of Justice, any data or other
				information the Federal Bureau of Investigation has available through the
				Uniform Crime Reporting System or National Incident-Based Reporting System on
				the occurrence and incidence of school-related crime in elementary schools and
				secondary schools.
							(2)Availability to
				StatesThe Secretary shall make available any data or other
				information it receives from the Federal Bureau of Investigation under
				paragraph (1) to the States for
				consideration when determining which schools do not have a safe climate for
				academic achievement for purposes of subsection (a).
							(e)Evaluations by
				statesAs a condition of receiving funds under part A of title I,
				each State shall, on an ongoing basis, using verifiable documentation, monitor
				and evaluate the extent to which local educational agencies are in compliance
				with this section.
						(f)CertificationAs
				a condition of receiving funds under part A of title I, a State shall certify
				in writing to the Secretary that the data and crime statistics used are
				verifiable and that the State is in compliance with this section.
						(g)Best
				practicesThe Secretary shall provide to States guidance on best
				practices for implementing and monitoring the policies required by this
				section.
						(h)Handbook for
				school crime, offense, and incident reporting
							(1)In
				generalNot later than 6 months after the date of enactment of
				the SAVE Act, the Secretary shall publish a handbook for school crime, offense,
				and incident reporting, modeled after the Handbook for Campus Crime Reporting
				published by the Office of Postsecondary Education of the Department of
				Education, to—
								(A)provide clear
				guidance to States and local educational agencies on specifically which crimes,
				offenses, and incidents must be reported to meet the reporting and crime
				disclosure requirements of this section;
								(B)provide assistance
				to States and local educational agencies and explanations in a step-by-step and
				readable manner with respect to the reporting requirements;
								(C)provide contact
				information at the Department of Education if further assistance is necessary;
				and
								(D)recommendations of
				the Secretary on using consistent national definitions for the crimes,
				offenses, and incidents which are required to be reported pursuant to this
				section.
								(i)Periodic
				evaluationThe Inspector General of the Department of Education
				shall conduct an independent annual evaluation of the extent to which States
				are in compliance with this section. Each annual evaluation shall cover a
				sample of States selected on a rotating basis.
						(j)Rules of
				constructionNothing in this section shall be construed
				to—
							(1)authorize the
				Secretary to require particular policies, procedures, or practices by schools
				and local educational agencies with respect to crimes committed at school, on
				school grounds, or at school-sponsored activities;
							(2)confer a private
				right of action upon any person to enforce this section;
							(3)require the
				reporting or disclosure of privileged information;
							(4)create a cause of
				action against any school or any employee of a school for any civil liability
				or establish any standard of care; or
							(5)permit a school,
				or an officer, employee, or agent of a school, participating in any program
				under this Act to retaliate, intimidate, threaten, coerce, or otherwise
				discriminate against any individual with respect to the implementation of any
				provision of this section.
							(k)DefinitionsIn
				this section:
							(1)BullyingThe term bullying means
				conduct that—
								(A)adversely affects
				the ability of one or more students to participate in or benefit from a
				school’s educational programs or activities by placing the student (or
				students) in reasonable fear of physical harm; and
								(B)includes conduct
				that is based on—
									(i)a
				student’s actual or perceived—
										(I)race;
										(II)color;
										(III)national
				origin;
										(IV)sex;
										(V)disability;
										(VI)sexual
				orientation;
										(VII)gender identity;
				or
										(VIII)religion;
										(ii)any other
				distinguishing characteristics that may be defined by a State or local
				educational agency; or
									(iii)association with
				a person or group with one or more of the actual or perceived characteristics
				listed in clause (i) or (ii).
									(2)CyberbullyingThe
				term cyberbulling means using the Internet, a cell phone (such as
				by text messaging), a video game system, or other technology to send or post
				text or images intended to hurt or embarrass another
				individual.
							.
				
			(b)Conforming
			 amendmentThe table of contents at the beginning of such Act is
			 amended by striking the item relating to section 9532 and inserting the
			 following:
				
					
						Sec. 9532. Safe School
				Climate.
					
					.
			5.Gun-free
			 requirementsSection 4141 of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7151) is
			 amended—
			(1)in subsection
			 (d)—
				(A)in paragraph (1)
			 by striking ; and at the end;
				(B)in paragraph
			 (2)—
					(i)in
			 the matter preceding subparagraph (A), by inserting or any modifications
			 allowed under subsection (b) that result in removals or long-term suspensions
			 rather than expulsions, after subsection (b),;
					(ii)in
			 subparagraph (B), by inserting , removed, or suspended for a long
			 term after expelled; and
					(iii)in
			 subparagraph (C), by striking the period at the end and inserting ;
			 and; and
					(C)by adding at the
			 end the following:
					
						(3)a description of
				the circumstances surrounding every incident in which any person, including a
				student or non-student, who is not legally permitted to possess a firearm is
				determined to have brought a firearm to, or to have possessed a firearm at, a
				school served by such local education agency, an event or activity under the
				control and supervision of the school or local educational agency, or on a
				school bus under the control and supervision of the school or local educational
				agency, including—
							(A)the name of the
				school concerned;
							(B)the number of
				persons, including students and non-students, involved; and
							(C)the type of
				firearms concerned; and
							(4)a certification
				that the information in the application is accurate and
				complete.
						;
				and
				(2)by adding at the
			 end the following:
				
					(i)Evaluations by
				statesEach State receiving Federal funds under any title of this
				Act shall, on an ongoing basis, evaluate the extent to which local educational
				agencies are in compliance with this section. The evaluation shall include an
				assessment of the accuracy of the information provided under subsection (d). A
				local educational agency that intentionally fails to report complete and
				accurate information under subsection (d) shall be determined to be
				noncompliant with this section and shall not, during any period of
				noncompliance, receive any funds made available to the State under any title of
				this Act.
					(j)Periodic
				evaluationThe Inspector General of the Department of Education
				shall conduct an independent annual evaluation of the extent to which States
				are in compliance with this section. Each annual evaluation shall cover a
				sample of States selected on a rotating
				basis.
					.
			6.National
			 programs
			(a)School climate
			 surveySection 4121(a) of the
			 Elementary and Secondary Education Act of 1965 (42 U.S.C. 7131) is
			 amended—
				(1)in the matter
			 preceding paragraph (1)—
					(A)by inserting
			 bullying and cyberbullying and after prevent; and
					(B)by inserting
			 , including emergency preparedness, after
			 safety;
					(2)in paragraph
			 (1)—
					(A)by inserting
			 students,  after parents,; and
					(B)by inserting
			 , bullying and cyberbullying prevention, and emergency
			 preparedness after violence prevention;
					(3)in paragraph (8)
			 by striking and at the end;
				(4)by redesignating
			 paragraph (9) as paragraph (10); and
				(5)by inserting after
			 paragraph (8) the following:
					
						(9)the administration
				of a schoolwide climate survey of students, parents, and school personnel
				that—
							(A)should be used as
				a pre- or post- intervention measure to—
								(i)promote student
				participation and the recognition of the student voice;
								(ii)build authentic
				school-home-community partnerships;
								(iii)promote an
				authentic learning community;
								(iv)prevent bullying
				and cyberbullying, and
								(iv)create a
				collaborative plan for school improvement; and
								(B)should
				measure—
								(i)the degree to
				which collaborative leadership and a professional learning community exist,
				including—
									(I)the degree to
				which school administrators are effective in communicating with different role
				groups and in setting high performance expectations for teachers and
				students;
									(II)the establishment
				of an effective school leadership team; and
									(III)the amount and
				quality of involvement of parents and community members in the school;
									(ii)the
				personalization of the school environment, including—
									(I)the quality of the
				interpersonal and professional relationships between teachers and
				students;
									(II)student
				self-discipline and tolerance for others, including incidents of bullying and
				cyberbullying; and
									(III)students’ care
				and respect for one another and their mutual cooperation; and
									(iii)the strength of
				the curriculum, instruction, and assessment, including—
									(I)student attention
				to task and concern for achievement at school;
									(II)the
				identification of a set of essential knowledge and skills in core academic
				areas in which students must demonstrate achievement in order to advance to the
				next level; and
									(III)the promotion of
				service programs and student activities as integral to an education, providing
				opportunities that support and extend academic learning for all students;
				and
									.
				(b)Funding
			 priority; DefinitionsSection 4121 of the Elementary and
			 Secondary Education Act of 1965 (42 U.S.C. 7131) is amended by adding at the
			 end the following:
				
					(c)PriorityIn
				determining which entities are to receive grants, contracts, and cooperative
				agreements under subsection (a), the Secretary shall consider the extent to
				which the proposed grant, contract, or cooperative agreement will benefit
				schools determined under section 9532(b) to not have a safe climate for
				academic achievement and shall give extra weight to proposals that will benefit
				such schools.
					(d)DefinitionsIn
				this section, the terms bullying and cyberbullying
				have the meanings given such terms in section
				9532(k).
					.
			7.Sense of
			 CongressIt is the sense of
			 Congress that the amount authorized and appropriated for part A of title I of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.)
			 should be increased by such sums as may be necessary for States to carry out
			 the requirements of section 9532 of such Act.
		8.Effective
			 dateThis Act, and the
			 amendments made by this Act, shall take effect not later than 12 months after
			 the date of the enactment of this Act.
		
